PeR CxjRiam.
On appeal, defendant assigns as error (1) that the two-year sentence is excessive in that other prisoners charged with escape had received shorter sentences, and (2) that he is suffering “double punishment” because, in addition to the said two-year sentence, his said escape, under the rules and regulations of the Prison Department, caused him to lose “all the good time” credit he had earned on the sentence he was serving at the time of his escape. Obviously, the simple statement of defendant’s contentions discloses they are wholly without merit. Further discussion is unnecessary. Hence, the judgment of the court below is affirmed.
Affirmed.